UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 16, 2011 PDF SOLUTIONS, INC. (Exact name of registrant as specified in its charter) 000-31311 (Commission File Number) Delaware 25-1701361 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 333 West San Carlos Street, Suite 700 San Jose, CA 95110 (Address of principal executive offices, with zip code) (408) 280-7900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.07.Submission of Matters to a Vote of Security Holders. On November 16, 2011 at the 2011 Annual Meeting of Stockholders of PDF Solutions, Inc. (the “Company”), the stockholders of the Company elected each of the director nominees and approved each of theproposals noted below. The final results for the votes regarding each proposal are set forth below. The proposals are described in detail in the Company’s Proxy Statement, dated October 7, 2011. Proposal No. 1 Election of ClassI Directors: NOMINEE FOR CLASS I DIRECTOR FOR WITHHELD BROKER NON-VOTES Thomas Caulfield R. Stephen Heinrichs Albert Y.C. Yu Proposal No.2Ratification of the appointment of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm for the Company: FOR AGAINST ABSTAIN Proposal No. 3Approval ofthe 2011 Stock Incentive Plan: FOR AGAINST ABSTAIN BROKER NON-VOTES ProposalNo. 4Approval, by non-binding vote, of the 2010 compensation awarded to Named ExecutiveOfficers: FOR AGAINST ABSTAIN BROKER NON-VOTES ProposalNo. 5 Approval, by non-binding vote, of the frequency of future advisory vote on Named ExecutiveOfficer Compensation: 1 YEAR 2 YEARS 3 YEARS ABSTAIN BROKER NON-VOTES The stockholders of the Company approved 1 Year frequency of future advisory vote on Named Executive Officer Compensation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PDF SOLUTIONS, INC. (Registrant) By: /s/Gregory Walker Gregory Walker Chief Financial Officer and Vice President, Finance Dated:November 16, 2011
